SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In January, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,181,668 0.0712 0.0712 ADR (*) Common 14,680,591 0.0934 0.0934 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common N/A Resignation 01 6,051,730 0.00 0.00 Total Resignation ADR (*) Common N/A Resignation 01 14,395,111 0.00 0.00 Total Resignation Shares Common Itau Corretora Sell 06 1,200 15.86 19,032.00 Shares Common JP Morgan Sell 26 18,300 16.94 310,002.00 Shares Common JP Morgan Sell 26 6,800 16.95 115,260.00 Shares Common JP Morgan Sell 26 4,600 16.96 78,016.00 Shares Common JP Morgan Sell 26 2,900 16.97 49,213.00 Total Sell Shares Common N/A Election 01 621,787 0.00 0.00 Total Election Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 5,717,925 0.0364 0.0364 ADR (*) Common 285,480 0.0018 0.0018 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. (4) Resignation and election concerning Management changes Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In January, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,286,572,378 71.8313 71.8313 ADR (*) Common 44,460 0.0003 0.0003 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common N/A Donation 05 1,232,175 3.12424235 3,849,613.32 Total Donation Shares Common N/A Resignation 01 2,782,625 0.00 0.00 Total Resignation Shares Common N/A Election 01 3,909,156 0.00 0.00 Total Election ADR (*) Common N/A Election 01 13,961,100 0.00 0.00 Total Election Shares Common Brasil Plural Buy 05 130,200 15.58 2,028,516.00 Shares Common Brasil Plural Buy 05 113,100 15.60 1,764,360.00 Shares Common Brasil Plural Buy 05 55,800 15.61 871,038.00 Shares Common Brasil Plural Buy 05 48,000 15.64 750,270.00 Shares Common Brasil Plural Buy 05 37,100 15.65 580,615.00 Shares Common Brasil Plural Buy 05 37,100 15.62 579,502.00 Shares Common Brasil Plural Buy 05 34,400 15.56 535,264.00 Shares Common Brasil Plural Buy 05 23,400 15.59 364,806.00 Shares Common Brasil Plural Buy 05 22,400 15.63 350,112.00 Shares Common Brasil Plural Buy 05 19,300 15.66 302,238.00 Shares Common Brasil Plural Buy 05 17,200 15.57 267,804.00 Shares Common Brasil Plural Buy 05 5,800 15.67 90,886.00 Shares Common Brasil Plural Buy 05 3,000 15.68 47,040.00 Shares Common Brasil Plural Buy 05 2,700 15.55 41,985.00 Shares Common Brasil Plural Buy 05 1,400 15.69 21,966.00 Shares Common Brasil Plural Buy 05 400 15.70 6,280.00 Shares Common Brasil Plural Buy 06 200 15.61 3,122.00 Shares Common Brasil Plural Buy 06 200 15.72 3,144.00 Shares Common Brasil Plural Buy 06 400 15.60 6,240.00 Shares Common Brasil Plural Buy 06 400 15.62 6,248.00 Shares Common Brasil Plural Buy 06 600 15.77 9,462.00 Shares Common Brasil Plural Buy 06 1,100 15.57 17,127.00 Shares Common Brasil Plural Buy 06 1,300 15.63 20,319.00 Shares Common Brasil Plural Buy 06 1,300 15.73 20,449.00 Shares Common Brasil Plural Buy 06 1,500 15.80 23,700.00 Shares Common Brasil Plural Buy 06 4,600 15.93 73,278.00 Shares Common Brasil Plural Buy 06 4,900 15.75 77,175.00 Shares Common Brasil Plural Buy 06 4,900 15.78 77,322.00 Shares Common Brasil Plural Buy 06 5,800 15.88 92,104.00 Shares Common Brasil Plural Buy 06 6,000 15.74 94,440.00 Shares Common Brasil Plural Buy 06 8,800 15.89 139,832.00 Shares Common Brasil Plural Buy 06 10,100 15.99 161,499.00 Shares Common Brasil Plural Buy 06 10,900 15.65 170,585.00 Shares Common Brasil Plural Buy 06 13,200 15.64 206,448.00 Shares Common Brasil Plural Buy 06 19,600 16.00 313,600.00 Shares Common Brasil Plural Buy 06 49,700 15.96 793,212.00 Shares Common Brasil Plural Buy 06 50,400 15.90 801,360.00 Shares Common Brasil Plural Buy 06 52,000 15.98 830,960.00 Shares Common Brasil Plural Buy 06 63,900 15.97 1,020,483.00 Shares Common Brasil Plural Buy 06 64,000 15.94 1,020,160.00 Shares Common Brasil Plural Buy 06 140,300 15.95 2,237,785.00 Shares Common Brasil Plural Buy 19 100 16.73 1,673.00 Shares Common Brasil Plural Buy 19 600 16.62 9,972.00 Shares Common Brasil Plural Buy 19 900 16.55 14,895.00 Shares Common Brasil Plural Buy 19 1,000 16.69 16,690.00 Shares Common Brasil Plural Buy 19 2,900 16.65 48,285.00 Shares Common Brasil Plural Buy 19 3,400 16.74 56,916.00 Shares Common Brasil Plural Buy 19 3,800 16.63 63,194.00 Shares Common Brasil Plural Buy 19 4,100 16.64 68,224.00 Shares Common Brasil Plural Buy 19 6,100 16.66 101,626.00 Shares Common Brasil Plural Buy 19 6,100 16.76 102,236.00 Shares Common Brasil Plural Buy 19 8,000 16.77 134,160.00 Shares Common Brasil Plural Buy 19 8,200 16.61 136,202.00 Shares Common Brasil Plural Buy 19 9,300 16.56 154,008.00 Shares Common Brasil Plural Buy 19 11,000 16.80 184,800.00 Shares Common Brasil Plural Buy 19 14,400 16.79 241,776.00 Shares Common Brasil Plural Buy 19 18,300 16.78 307,074.00 Shares Common Brasil Plural Buy 19 18,600 16.58 308,388.00 Shares Common Brasil Plural Buy 19 21,200 16.57 351,284.00 Shares Common Brasil Plural Buy 19 23,300 16.70 389,110.00 Shares Common Brasil Plural Buy 19 38,700 16.75 648,225.00 Shares Common Brasil Plural Buy 20 13,400 16.83 225,522.00 Shares Common Brasil Plural Buy 20 14,600 16.80 245,280.00 Shares Common Brasil Plural Buy 20 36,600 16.84 616,344.00 Shares Common Brasil Plural Buy 26 100 16.81 1,681.00 Shares Common Brasil Plural Buy 26 7,900 16.82 132,878.00 Shares Common Brasil Plural Buy 26 19,600 16.83 329,868.00 Shares Common Brasil Plural Buy 26 14,800 16.84 249,232.00 Shares Common Brasil Plural Buy 26 15,200 16.85 256,120.00 Shares Common Brasil Plural Buy 26 12,400 16.86 209,064.00 Shares Common Brasil Plural Buy 26 11,500 16.87 194,005.00 Shares Common Brasil Plural Buy 26 16,500 16.88 278,520.00 Shares Common Brasil Plural Buy 26 2,500 16.89 42,225.00 Shares Common Brasil Plural Buy 26 4,500 16.90 76,050.00 Shares Common Brasil Plural Buy 26 5,200 16.94 88,088.00 Shares Common Brasil Plural Buy 26 29,600 16.95 501,720.00 Shares Common Brasil Plural Buy 26 57,200 16.96 970,112.00 Shares Common Brasil Plural Buy 26 17,200 16.97 291,884.00 Shares Common Brasil Plural Buy 26 26,700 16.98 453,366.00 Shares Common Brasil Plural Buy 26 62,200 16.99 1,056,778.00 Shares Common Brasil Plural Buy 27 3,700 16.78 62,086.00 Shares Common Brasil Plural Buy 27 15,000 16.79 251,850.00 Shares Common Brasil Plural Buy 27 6,700 16.80 112,560.00 Shares Common Brasil Plural Buy 27 13,100 16.81 220,211.00 Shares Common Brasil Plural Buy 27 15,600 16.82 262,392.00 Shares Common Brasil Plural Buy 27 9,500 16.83 159,885.00 Shares Common Brasil Plural Buy 27 22,700 16.84 382,268.00 Shares Common Brasil Plural Buy 27 17,100 16.85 288,135.00 Shares Common Brasil Plural Buy 27 9,700 16.86 163,542.00 Shares Common Brasil Plural Buy 27 17,700 16.87 298,599.00 Shares Common Brasil Plural Buy 27 36,600 16.88 617,808.00 Shares Common Brasil Plural Buy 27 33,700 16.89 569,193.00 Shares Common Brasil Plural Buy 27 50,200 16.90 848,380.00 Shares Common Brasil Plural Buy 27 15,500 16.91 262,105.00 Shares Common Brasil Plural Buy 27 12,900 16.92 218,268.00 Shares Common Brasil Plural Buy 27 24,200 16.93 409,706.00 Shares Common Brasil Plural Buy 27 226,400 16.94 3,835,216.00 Shares Common Brasil Plural Buy 27 146,900 16.95 2,489,955.00 Shares Common Brasil Plural Buy 27 19,000 16.96 322,240.00 Shares Common Brasil Plural Buy 27 3,800 16.98 64,524.00 Shares Common Brasil Plural Buy 28 600 16.80 10,080.00 Shares Common Brasil Plural Buy 28 800 16.81 13,448.00 Shares Common Brasil Plural Buy 28 5,500 16.82 92,510.00 Shares Common Brasil Plural Buy 28 23,400 16.83 393,822.00 Shares Common Brasil Plural Buy 28 20,700 16.84 348,588.00 Shares Common Brasil Plural Buy 28 26,700 16.85 449,895.00 Shares Common Brasil Plural Buy 29 1,800 16.97 30,546.00 Shares Common Brasil Plural Buy 29 8,800 16.98 149,424.00 Shares Common Brasil Plural Buy 29 24,500 16.99 416,255.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 11,288,914,634 71.8462 71.8462 ADR (*) Common 14,005,560 0.0891 0.0891 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. (4) Resignation and election concerning Board of Directors changes Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In January, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,825 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,825 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 10, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
